       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ANTHONY L. GREEN,                           )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )     Civil Act. No: 2:15-cv-697-SMD
                                            )
JACKIE B. GRAHAM,                           )
     et al.,                                )
                                            )
             Defendants.                    )

                             OPINION AND ORDER

      I.     INTRODUCTION

      Plaintiff Anthony L. Green (Green) is a Special Agent (SA) with the Alabama Law

Enforcement Agency (ALEA). He brings equal protection and due process claims under

the United States and Alabama constitutions alleging that he is entitled to Tier 1 State

Policeman retirement, the State’s most lucrative and expensive employee retirement plan,

because he investigates crimes and therefore meets the definition of “State Policeman”

found in the statute governing the Alabama State Employees’ Retirement System. Ala.

Code § 36-27-1 (23) (1975). Before the Court are plaintiff’s and defendants’ cross motions

for summary judgment. (Docs. 128 & 129). There are no material facts in dispute, and for

the reasons that follow, defendants’ motion for summary judgment is GRANTED and

plaintiff’s is DENIED.

      II.    PLAINTIFF’S CLAIMS
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 2 of 23




       SA Green brings official-capacity equal protection and due process claims under the

United States and Alabama constitutions against the Alabama State Director of Personnel,

Jackie Graham (Graham), and the members of the Alabama State Personnel Board, Faye

Nelson, Rachel Adams, Myron Penn, Evan M. Thornton, and David R. Mellon (the

Personnel Board). 2d Amd. Compl. (Doc. 92) ¶¶ 6-11. Plaintiff alleges that because his

primary duty is to investigate crimes, he “is a state policeman as defined by the retirement

act, Ala. Code § 36-27-1 (23),” and that Graham and others have wrongfully “excluded

[him] from participation in the state policeman retirement program[.]” Id. ¶¶ 49, 31. He

seeks declaratory and injunctive relief ordering that he be permitted to participate in the

enhanced retirement program for state policemen and attorneys’ fees under 42 U.S.C. §

1988. Id. ¶¶ 55-58.

       III.   LEGAL STANDARD

       Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When the non-moving party bears the burden of proof at trial, summary judgment

is warranted if the nonmovant fails to “make a showing sufficient to establish the existence

of an element essential to [its] case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The legal elements of the plaintiff’s claim dictate which facts are material and which are

irrelevant. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). A fact is not material if

a dispute over that fact will not affect the outcome of the case under the governing law. Id.

“If the nonmoving party cannot muster sufficient evidence to make out its claim, a trial



                                             2
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 3 of 23




would be useless and the moving party is entitled to summary judgment as a matter of law.”

Celotex, 477 U.S. at 331 (White, J., concurring).

       The court must view the proffered evidence in the light most favorable to the

nonmovant and resolve all reasonable doubts about the facts in the nonmovant’s favor.

Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234,1243 (11th Cir. 2001). However,

a mere scintilla of evidence in support of a position is insufficient; the nonmovant must

produce sufficient evidence to enable a jury to rule in his favor. Id. The Eleventh Circuit

explains that “[s]imply put, the plain language of Rule 56(c) mandates the entry of

summary judgment against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Id. (internal quotes and citations omitted).

       IV.    UNDISPUTED MATERIAL FACTS

              A.     The Alabama State Employee Retirement System

       The Employees’ Retirement System of Alabama administers three different

retirement plans with different benefits, terms, and rates for different groups of state

employees. An employee’s retirement plan is determined by their job classification under

the State’s Merit System Act. Ala. Code § 36-26-11. Classifications are the responsibility

of the State Director of Personnel, Jackie Graham, who reports to the State Personnel

Board. Ala. Code § 36-26-4. Job classifications are created, abolished, or modified

depending on the needs of the State, and the State currently has approximately 1,300

separate job classifications. Graham Affidavit (Doc. 131-1) ¶¶ 4-6.



                                              3
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 4 of 23




       The State’s most generous and expensive retirement plan is “State Policeman,”

which applies to “employee[s] in the classified service under the Merit System Act

approved by the State Personnel Board to perform the duties of highway patrolman or a

beverage control agent or a crime investigator.” Ala. Code § 36-27-1 (23) (1975). This

retirement plan was created to give enhanced benefits to law enforcement officers who

were not covered by federal Social Security. Graham Affidavit (Doc. 131-1) ¶¶ 7, 33. At

the time of its enactment, “highway patrolman,” “beverage control agent,” and “crime

investigator” were job classifications under the Merit System Act. Id. at ¶¶ 7-8. Over time,

the highway patrolman and crime investigator classifications were renamed and merged

into the current State Trooper series of classifications. Id. at ¶¶ 8.

         The next most generous retirement plan is “Law Enforcement,” which applies to

correctional officers, firefighters, and law enforcement officers who are not covered by the

“State Policeman” plan. Ala. Code § 36-27-59 (1975). These employees receive Social

Security, and the plan’s enhanced benefits recognize the hazardous nature of these jobs.

See, id. All other employees in the Employee Retirement System fall into the least

generous “State Employee” plan. Each of these three plans has a more generous Tier I for

employees hired before January 1, 2013, and a stingier Tier II for employees hired after

that date. Ala. Code § 36-27-1 (24-27) (1975). The Alabama legislature created the Tier

II plans in an effort to control the costs of the State’s defined-benefit plans. Graham

Affidavit (Doc. 131-1) at ¶¶ 24-27. It also closed the State Policeman plan to new

participants effective January 1, 2015, and placed new ALEA hires, including newly-hired



                                               4
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 5 of 23




State Troopers, who would formerly qualify for State Policeman retirement, into the

cheaper Tier II Law Enforcement plan. Ala. Code § 36-27-1 (23) (1975).

              B.    Job Classification # 11280-483, Special Agent-ABI Option

      In 2008, the Department of Public Safety (DPS) sought a new job classification of

“Special Agent-ABI Option” to allow it to hire ten experienced criminal investigators to

work for the Alabama Bureau of Investigation (ABI). Conner Affidavit (Doc. 128-3) ¶ 3;

Graham Affidavit (Doc. 131-1) ¶ 21; Green Dep. (Doc. 128-22) at 27-28. Prior to the

creation of this new classification, all ABI agents were hired from the ranks of State

Troopers, and they retained their Trooper classification series. Id. DPS explained that it

required the new job classification because it needed more ABI agents to investigate crimes

and assigning Troopers to these positions had the unwanted consequence of reducing the

number of Troopers available to patrol the highways and investigate traffic accidents.

Graham Affidavit (Doc. 131-1) ¶ 21. In addition, Troopers generally required additional

lengthy training to acquire the skills necessary to perform the job. Id; Green Dep. (Doc.

128-22) at 28.

      Trooper Major Jerry Conner was personally involved in creating the new

classification. Conner Affidavit (Doc. 128-3) ¶ 3. He modeled the position on the job

classification for agents working in the Alabama Attorney General’s Office: “Special

Agent - AGO Option.” Id. at ¶ 4. The Alabama legislature granted AGO Special Agents

“State Policeman” retirement through specific statutory authorization. Ala. Code § 36-15-

6 (1975) (“all investigators appointed pursuant to this section shall be entitled to . . .



                                            5
        Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 6 of 23




participation in any retirement plan afforded state troopers”).1 See also Graham Affidavit

(Doc. 131-1) ¶ 20. Major Conner believed that the new Special Agent-ABI Option would

also be entitled to “State Policeman” retirement, but there is no specific statutory

authorization supporting this. Conner Affidavit (Doc. 128-3) ¶ 4; Graham Affidavit (Doc.

131-1) ¶ 20, 21. At some point prior to this litigation, bills were introduced in two separate

legislative sessions to grant ABI Special Agents “State Policeman” retirement, but they did

not pass. Green Dep. (Doc. 128-22) at 69, 92-93.

        The State Personnel Department approved the new job classification and formally

announced the Special Agent-ABI Option positions on August 6, 2008. Announcement

(Doc. 128-4). The formal job announcement lists among the employee benefits for this

position an unspecified “retirement plan.” Id. The State Personnel Department takes the

position that absent specific statutory authority, employees in the Special Agent

classification qualify for the “Law Enforcement” retirement plan, not the “State

Policeman” plan. Graham Affidavit (Doc. 131-1) ¶¶ 20-21, 35. Employees in the Special

Agent-ABI Option positions receive Social Security retirement benefits. Id. at ¶ 35; Green

Dep. (Doc. 128-22) at 70. They were also hired at a significantly higher pay grade than

employees in the entry-level Trooper classification. Graham Affidavit (Doc. 131-1) ¶ 35.

        Over time, the State has created eight “options” in the Special Agent classification:

Special Agent—Securities Option; Special Agent—ABI Option; Special Agent—

Homeland Security Option; Special Agent—AGO Option; Special Agent—Ethics Option;

1
 There is also specific statutory authorization for investigators with the Alabama Ethics Commission, who
are in the Special Agent classification, to participate in the State Policeman retirement plan. Ala. Code §
36-25-3 (1975). See also, Graham Affidavit (Doc. 131-1) ¶ 20.

                                                    6
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 7 of 23




Special Agent—Arson Option; Special Agent—Tax Fraud Option; and Special Agent—

Hazardous Materials and Fuel Tax Option. Graham Affidavit (Doc. 131-1) ¶¶ 14-19.

Among these job classifications, only the two with specific statutory authorization, SA—

AGO Option and SA—Ethics Option, are eligible to participate in the State Policeman

retirement plan. Id. at 20. The other six Special Agent classifications participate in the

Law Enforcement plan. Id.

      The State consolidated its law enforcement agencies, including DPS, into a new

entity, the Alabama Law Enforcement Agency (ALEA), in January 2015. As a result of

the consolidation, the State Personnel Department reclassified job positions from the

various legacy agencies into new ALEA job classifications. Id. The Special Agent—ABI

Option classification became the ALEA Special Agent classification. Graham Affidavit

(Doc. 131-1) ¶¶ 41-42. In creating ALEA, the Alabama Legislature provided that “[a]ny

future change in classification shall not result in any change in benefits an employee

previously had at a legacy agency.” Ala. Code § 41-27-7 (d) (1975). The State takes the

position that this locks employees into the retirement plan they had at their legacy agency

prior to the ALEA consolidation. Graham Affidavit (Doc. 131-1) ¶ 36.

             B.     Plaintiff – SA Anthony Green

      SA Green retired from the New York State Police after 21-years of service, moved

to Alabama and worked briefly for the Millbrook, Tuskegee University and VA police

departments. Green Dep. (Doc. 128-22) at 9-12. In 2005, he accepted a position with the

State as a Special Investigator in the Alabama Medicaid Agency where he investigated



                                            7
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 8 of 23




Medicaid fraud. Id. at 11-12. Green was in the regular “State Employee” retirement plan

while working for the Medicaid Agency. Id. at 29-30; Graham Affidavit (Doc. 131-1) ¶ 42.

       In 2008, Green learned from an Alabama State Trooper friend that the ABI would

be directly hiring Special Agents for the first time rather than exclusively promoting State

Troopers to these positions. Green Dep. (Doc. 128-22) at 27. Green spoke with Major

Conner on several occasions over a period of months about the position and Major Conner

told him that the position would be covered by the State Policeman retirement plan that

Troopers enjoyed. Green Dep. (Doc. 128-22) at 36-37; Conner Affidavit (Doc. 128-3) ¶

5.

       Green applied for the SA—ABI Option position and was hired in January 2009.

The enhanced State Policeman retirement was a major factor motivating Green to move

from the state’s Medicaid Agency to ABI. Green Dep. (Doc. 128-22) at 34, 48. He also

received a salary increase. Id. at 48. When SA Green received his paycheck, he saw that

FICA taxes were being taken out for Social Security. Id. at 44. He knew that Troopers did

not pay FICA taxes and made an inquiry with the personnel department. Id. The personnel

department informed him that the SA—ABI Option positions were not eligible for State

Policeman retirement and that he was receiving Law Enforcement retirement. Id. at 44-

45.

       Since his initial employment with ABI, SA Green has always participated in the

State’s Tier I Law Enforcement retirement plan. Graham Affidavit (Doc. 131-1) ¶¶ 42-43.

He has never participated in the State Policeman plan.          Id.   SA Green’s primary

responsibility at ABI and later ALEA is to investigate crimes. See, e.g., Announcement

                                             8
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 9 of 23




(Doc. 128-4) (SA—ABI Option is responsible for “conducting statewide investigations in

the enforcement of state and federal laws and regulations”). Officers in the SA—ABI

Option and Troopers working at ABI and later ALEA have the same basic duties and

responsibilities. Green Dep. (Doc. 128-22) at 67-68 (“we do the exact same job, we sit in

the exact same office, we do the exact same things day in and day out”).

       V.     ANALYSIS

              A.      Eleventh Amendment Immunity

       Defendants, who are all sued in their official capacities, assert that the Eleventh

Amendment bars plaintiff’s claims. See, e.g., (Doc. 136) at 49-55. As an initial matter, a

suit against a state officer or employee in his or her official capacity is a suit against the

official’s office and is no different than a suit against the State itself. Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, these Alabama state officials

may properly assert the Eleventh Amendment.

       The Eleventh Amendment provides that “[t]he judicial power of the United States

shall not be construed to extend to any suit in law or equity, commenced or prosecuted

against any one of the United States by citizens of another state[.]” U.S. Const. amend.

XI. The Supreme Court has long recognized that the amendment embodies the principle

that the States’ sovereign immunity is a constitutional limitation on Article III’s federal

judicial power, and it bars suit in federal court against a nonconsenting state by any private

party, including the state’s own citizens. Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 98 (1984).



                                              9
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 10 of 23




       On interlocutory appeal in this case, the Eleventh Circuit explained that sovereign

immunity is a divisible concept, and a state’s immunity from suit in federal court is separate

from its sovereign immunity from liability on a particular claim irrespective of forum.

Green v. Graham, 906 F.3d 955, 960 (11th Cir. 2018) (Doc. 82). These concepts are

frequently referred to as forum immunity and claim immunity. Hardy v. Ga. Dep’t of

Corrs., 2019 WL 4670758, at *4 (S.D. Ga. 2019). A state may consent to suit in federal

court while retaining its sovereign immunity on a particular claim in that forum. Green,

906 F.3d at 960; Stroud, 722 F.3d at 1301.

       On interlocutory appeal, the Eleventh Circuit held that because the Secretary of

ALEA, Spencer Collier, who is no longer a party, removed this case to federal court, the

State of Alabama waived its forum immunity. Green, 906 F.3d at 961-962. This waiver

is effective against all Alabama officials sued in their official capacities whether they were

parties at the time of removal or not. Id. The Court of Appeals reasoned that because the

State of Alabama is the real, substantial party in interest, separate State officials could not

take contradictory positions on whether the State consented to suit in federal court. Id. at

962. The Court did not reach the claim immunity issue because it lacked jurisdiction to do

so on interlocutory appeal. Id. at 964.

              1.     Plaintiff’s Federal Constitutional Claims

       Plaintiff argues that his claims fall within the exception to Eleventh Amendment

immunity fashioned by the Supreme Court in Ex parte Young, 209 U.S. 123 (1908). See,

e.g., (Doc. 143) at 34.      This doctrine permits “suits against state officers seeking

prospective equitable relief to end continuing violations of federal law.” Summit Medical

                                              10
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 11 of 23




Assoc. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999) (emphasis in original). The doctrine

is “necessary to permit the federal courts to vindicate federal rights and hold state officials

responsible to the ‘the supreme authority of the United States’” while accommodating the

constitutional immunity of the States. Pennhurst, 465 U.S. at 105 (quoting Young, 209

U.S. at 160).    Because of these federalism concerns, Young does not “encompass

retroactive relief, for to do so would effectively eliminate the constitutional immunity of

the States.” Id. The doctrine applies only to ongoing and continuous violations of federal

law and cannot be used to adjudicate the legality of the State’s past conduct. Summit

Medical Assoc., 180 F.3d at 1337. The Supreme Court instructs that “when a plaintiff sues

a state official alleging a violation of federal law, the federal court may award an injunction

that governs the official’s future conduct, but not one that awards retroactive monetary

relief.” Pennhurst, 465 U.S. at 102-103.

       Plaintiff affirmatively disclaims any past State Policeman retirement benefits and

essentially asks this Court to order that his current Tier I Law Enforcement retirement be

closed out and that he be reclassified and treated as a new employee for retirement purposes

from this date going forward. See (Doc. 44) at 85-86. Upon retirement he would receive

a “split retirement” with his past service credited in the Tier I Law Enforcement plan and

his service going forward credited in the State Policeman plan. Id. Despite plaintiff’s

disclaimer of past State Policeman benefits, his claim is still fundamentally retrospective

because the State closed the State Policeman retirement plan to all new participants before

this lawsuit was filed.



                                              11
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 12 of 23




       The Alabama legislature closed the State Policeman plan to all new participants

effective January 1, 2015, and placed new Troopers and other law enforcement hires in the

Tier II Law Enforcement plan. Ala. Code § 36-27-1(23) (1975). Plaintiff filed this lawsuit

in State court on September 11, 2015, and it was removed to this Court on September 21,

2015. In order for this Court to grant plaintiff the relief he seeks, it would have to look

back in time and determine that the State violated his federal constitutional rights on the

date he was hired and place him in a retirement plan that the State closed before this lawsuit

was filed. This is retroactive, not prospective relief. It necessarily adjudicates the legality

of the State’s past conduct despite the fact that the alleged financial harm to plaintiff

continues. Ordering defendants to reclassify plaintiff effective today as if he were a new

hire would only serve to place him in the Tier II Law Enforcement plan which is less

generous than the Tier I Law Enforcement plan he currently enjoys. Placing him in the

closed State Policeman retirement plan is a form of retroactive relief.

       In addition, the Eleventh Amendment bars nominally equitable claims when the

relief in essence requires the State to expend money to compensate for past action.

Edelman, 415 U.S. at 666-668. Here, the only desired effect of the injunctive relief plaintiff

seeks is payment of a higher pension from the State. Payment of money from the State is

not an ancillary effect of the relief sought; it is its sole purpose. Therefore, although

pleaded as a request for declaratory and injunctive relief, plaintiff seeks the functional

equivalent of money damages for the State’s alleged violation of federal law when it hired

him in 2009. Accordingly, plaintiff’s federal constitutional claims do not fall within the

Ex parte Young exception and are barred by the Eleventh Amendment.

                                              12
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 13 of 23




              2.     Plaintiff’s State Constitutional Claims

       In addition to his federal equal protection and due process claims, plaintiff brings

the same claims pursuant to the Alabama Constitution of 1901. 2d Amd. Compl. (Doc. 92)

¶¶ 47, 50, 54. As discussed above, defendants’ voluntary removal waived the State’s forum

immunity. Green, 906 F.3d at 961-962 (11th Cir. 2018) (Doc. 82). However, defendants

retain all defenses they would have enjoyed in state court including immunity from

liability. Id. at 960; Stroud v. McIntosh, 722 F.3d 1294, 1303 (11th Cir. 2013). In addition,

the Ex parte Young exception is “inapplicable in a suit against state officials on the basis

of state law.” Pennhurst, 465 U.S. at 106. Therefore, the issue is whether Alabama retains

immunity from liability under State law on plaintiff’s State constitutional claims.

       Alabama’s sovereign immunity is enshrined in the Declaration of Rights within its

constitution which provides that “the State of Alabama shall never be made a defendant in

any court of law or equity.” Ala. Const. 1901 Art. I, § 14. The Alabama Supreme Court

has repeatedly held that this provision “‘affords the State and its agencies an ‘absolute’

immunity from suit in any court.’” Ex parte Ala. Dep’t of Transp., 978 So. 2d 17, 22 (Ala.

2007) (quoting Haley v. Barbour Cty., 855 So. 2d 783, 788 (Ala. 2004)). The Eleventh

Circuit describes this immunity as “‘nearly impregnable.’” Stroud, 722 F.3d at 1303

(quoting Patterson v. Gladwin Corp., 835 So. 2d 137, 142 (Ala. 2002).

       The Alabama Supreme Court recognizes four exceptions to the State’s sovereign

immunity. Latham v. Dep’t of Corrs., 927 So. 2d 815, 821 (Ala. 2005). State officials are

not immune from actions that: (1) seek to compel them to perform their legal duties; (2)

seek to enjoin them from enforcing unconstitutional laws; (3) seek to compel them to

                                             13
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 14 of 23




perform ministerial acts; or (4) seek a declaration construing a statute under Alabama’s

Declaratory Judgments Act, Ala. Code § 6-6-220 et seq (1975). Id. In general, the State

retains its immunity from any lawsuit that would “result in the payment of money from the

State.” Id. The Alabama Supreme Court instructs that “[e]ven when an action names the

proper State official in his or her representative capacity, such an action will be barred if it

is, in substance, an action against the State for damages.” Ex parte Ala. Dep’t of Transp.,

978 So. 2d at 22. A suit against a State official is barred when a result favorable to a

plaintiff would require payment from the State treasury. Ex parte Town of Lowndesboro,

950 So. 2d 1203, 1206 (Ala. 2006).

       Here, as discussed above, the only effect of a judgment in favor of plaintiff would

be an increased payment from the State treasury. Therefore, defendant State officials are

immune from liability on plaintiff’s State constitutional claims.

       B.     Equal Protection Claim

              1.      Class-of-One Equal Protection Claims

       Defendants argue that plaintiff is asserting a class-of-one equal protection claim

arising from public employment that is barred by the Supreme Court’s holding in Engquist

v. Ore. Dep’t of Agric., 553 U.S. 591, 598 (2008). (Doc. 136) at 29-34. Although equal

protection claims typically concern governmental classifications that affect a distinct and

identifiable group of people, the Supreme Court has recognized the class-of-one theory

“where the plaintiff alleges that she has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Village

of Westbrook v. Olech, 528 U.S. 562, 564 (2000). Under this theory, “[w]hen those who

                                              14
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 15 of 23




appear similarly situated are nevertheless treated differently, the Equal Protection Clause

requires at least a rational reason for the difference[.]” Engquist, 553 U.S. at 603.

       The Eleventh Circuit instructs that “[f]or a group to qualify properly as identifiable

for the purpose of an Equal Protection Clause claim, substantive group characteristics must

pop out that allow us to separate readily entities or people into discrete groupings and

clearly identify those persons that suffered the alleged discrimination and those persons

that did not.” Corey Airport Servs., Inc. v. Clear Channel Outdoor, Inc., 682 F.3d 1293,

1297 (11th Cir. 2012). Here, plaintiff argues that he belongs to the group of current ALEA

State Bureau of Investigation (SBI) special agents who were initially hired by DPS into

Job Classification # 11280-483, Special Agent—ABI Option. He calls this group the

“direct hires.” Almost by definition, employees in a particular State job classification are

a discrete and readily identifiable group. To hold otherwise would turn the notion of

classification on its head. Plaintiff contrasts the Special Agent—ABI Option employees

with ABI and ALEA Special Agents who came from the ranks of Alabama State Troopers

and retained their Trooper classifications. State Troopers are also a discrete and readily

identifiable group. Therefore, plaintiff is not making a class-of-one claim, and his equal

protection claim is not barred by Engquist, 553 U.S. 591 (2008).

              2.     Rational Basis Review

       The State’s action here easily survives rational basis review. The Eleventh Circuit

explains that “[i]n the absence of any allegation that the government discriminated on the

basis of a suspect classification including race, alienage, national origin, gender or

illegitimacy, we evaluate equal protection claims under rational basis review[.]” Checker

                                             15
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 16 of 23




Cab Operators, Inc. v. Miami-Dade Cty., 899 F.3d 908, 921 (11th Cir. 2018). Under this

standard, the reviewing court asks only whether the challenged action is “rationally related

to some legitimate government purpose.” Id. (internal quotes and citation omitted).

       If the agency could have been pursuing a legitimate goal, the court asks only

whether a rational basis exists for the agency to believe that its action furthered that goal.

United States v. Castillo, 899 F.3d 1208, 1213 (11th Cir. 2018). “This inquiry occurs

entirely in the abstract because the actual motivations of the enacting governmental body

are entirely irrelevant, as is whether the legitimate basis was actually considered[.]” Id.

(internal quotes and citation omitted). The agency “has no obligation to produce evidence

to sustain the rationality of a . . . classification, and the complaining party has the burden

to negate every conceivable basis which might support it.” Id. (internal quotes and citation

omitted).

       The Eleventh Circuit instructs that “[u]nder rational basis review, we apply a strong

presumption of validity.” Id. (internal quotes and citation omitted). The Circuit Court

notes that “[n]ot surprisingly, rational basis review is easily met,” Checker Cab, 899 F.3d

at 921 (internal quotes and citation omitted), and “almost every statute subject to the very

deferential standard is found to be constitutional.” Castillo, 899 F.3d at 1213 (internal

quotes and citation omitted).

       Here, plaintiff argues that State Troopers who became ABI agents receive a more

generous retirement than directly hired ABI agents in the Special Agent—ABI Option

classification despite the fact that they perform the same job. The Court has no trouble

finding that this disparity in retirement plans survives rational basis review.         State

                                             16
        Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 17 of 23




Personnel Director Graham explains that the State provides a more generous retirement to

its State Troopers because they are excluded from Social Security retirement. Griffin

affidavit (Doc. 131-1) ¶ 7. See also Honeycutt v. Emps.’ Ret. Sys. of Ala., 431 So. 2d 961,

964 (Ala. 1983) (“[t]he legislature formally accounted for the difference in social security

coverage for regular state employees and state policemen by adopting a joint resolution,

Act. No. 230, 1955 Ala. Acts 539, which called for increased benefits for state policemen

to offset their ineligibility for social security coverage”). Directly-hired officers in the

Special Agent—ABI Option classification participate in Social Security. Green Dep.

((Doc. 128-22) at 44.2 Making up for a lack of Social Security retirement among a class

of its employees is a legitimate government purpose and providing a more generous State

retirement to these employees is rationally related to this purpose.

        Looked at from the other angle, the decision not to grant directly-hired ABI Special

Agents the more expensive State Policeman retirement is a simple cost-saving measure.

“‘[T]here can be no question that generating budget savings . . . is a legitimate

governmental purpose,’” and refusing to give every law enforcement officer State

Policeman retirement is rationally related to the purpose of saving money. Benjamin v.

Town of Fenton, 892 F. Supp. 64, 67 (N.D.N.Y. 1995) (upholding cut in judge’s pay on

rational basis review) (quoting New York City Managerial Emps. Assoc. v. Dinkins, 807 F.

Supp. 958, 966 (S.D.N.Y. 1992) (upholding salary freeze and pay cuts for municipal

managerial employees on rational basis review)). In an effort to control the costs of its

2
  Green had already qualified for Social Security retirement from his previous New York State Police career
and considered his FICA payments for his DPS job “wasted money” because they would not significantly
increase his Social Security retirement. Green Dep. (Doc. 128-22) at 70.

                                                    17
        Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 18 of 23




defined benefit retirement plans, the State created the less expensive Law Enforcement

plan, introduced the Tier II plans in 2013, and closed the State Policeman plan to all new

participants including newly-hired Troopers in 2015. See Ala. Code §§ 36-27-59; 36-27-

1 (23) & (27). For these reasons, the State’s action in placing directly-hired ABI Special

Agents who had never been Alabama State Troopers in the Law Enforcement retirement

plan survives rational basis review. The United States Constitution simply does not

mandate that the State of Alabama maintain a single, uniform retirement plan for all of its

law enforcement officers who investigate crimes.3

                C.       Procedural Due Process Claim

                         Plaintiff has no Liberty or Property Interest.

        Count Two is a procedural due process claim under the United States and Alabama

constitutions. (Doc. 92) at 15-17. Plaintiff alleges that “Defendants have deprived Green

of his property rights [in State Policeman retirement] without any process or procedure

whatsoever.” (Doc. 128) at 69. Defendants argue that SA Green never had a property right

in State Policeman retirement. (Doc. 136) at 43-49.

        To state a due process claim, plaintiff must show that he had a constitutionally-

protected liberty or property interest, state action, and constitutionally-inadequate process.

Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003). The Eleventh Circuit explains



3
  Plaintiff also brings an equal protection claim under the Alabama Constitution. 2d Amd. Compl. (Doc.
92) at ¶¶ 48-51. Plaintiff concedes that “both equal protection and due process under the Alabama
Constitution is construed the same as under the United States Constitution.” Pl’s Opp. (Doc. 143) at 32.
Therefore, plaintiff’s State equal protection claim fails for the same reasons as his federal equal protection
claim and requires no separate analysis.


                                                     18
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 19 of 23




that “[p]rocedural due process requires notice and an opportunity to be heard before any

governmental deprivation of a property interest.” Zipperer v. City of Fort Myers, 41 F.3d

619, 623 (11th Cir. 1995) (citing Donaldson v. Clark, 819 F.2d 1551, 1558 (11th Cir. 1987)

(en banc)). To determine if a procedural due process violation occurred here, the Court

must determine: (1) whether SA Green had a constitutionally-protected property interest in

State Policeman retirement; (2) whether he was deprived of that interest; and if both of

these elements are established (3) whether the State failed to use constitutionally sufficient

procedures before the deprivation occurred. Id. Plaintiff’s claim here fails on the first

element.

       In order to have a protected property interest in a government benefit, “a person

clearly must have more than an abstract need or desire for it. He must have more than a

unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it.”

Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972) (emphasis added).

Property interests for the purpose of procedural due process “are not created by the

Constitution. Rather they are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law[.]” Id.; see also

Vineyard v. Wilson, 311 F.3d 1340, 1356 (11th Cir. 2002). Here, plaintiff argues that § 36-

27-1 (23) grants him an entitlement to State Policeman retirement. The statute defines

State Policeman as “an employee in the classified service under the Merit System Act

approved by the State Personnel Board to perform the duties of highway patrolman or a

beverage control agent or a crime investigator.” Ala. Code § 36-27-1 (23) (1975).



                                             19
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 20 of 23




       Plaintiff claims that he qualifies as a State Policeman under § 36-27-1 (23) because

his primary duty is to investigate crimes, and he performs the same job as Troopers

assigned to ABI. See 2d Amd. Compl. (Doc. 92) ¶¶ 27, 53. However, in Honeycutt the

Alabama Supreme Court explained that “the reference in § 36-27-1 (23) to ‘crime

investigator’ is a reference to a merit system classification which had been approved by the

Personnel Board and existed at the time that classification was referenced in the act, but

which has since been abolished as a separate classification and merged into a new

classification in the Department of Public Safety.” 431 So. 2d at 965.

       Presumably, every law enforcement officer employed by the State investigates

crimes as a substantial part of their duties, and the State maintains two separate retirement

plans for police officers: Law Enforcement and State Policeman. The Law Enforcement

retirement plans would be completely superfluous if every police officer who investigates

crimes were statutorily entitled, as a property right, to State Policeman retirement. In

addition, plaintiff’s interpretation of § 36-27-1 (23) would render §§ 36-15-6 and 36-25-3

specifically granting Special Agents in the Attorney General’s and State Ethics offices

State Policeman retirement totally redundant. Of course, “‘a statute should be construed

so that effect is given to all its provisions, so that no part will be inoperative or superfluous,

void or insignificant[.]’” Ex parte Lambert, 199 So. 3d 761, 766 (Ala. 2015) (quoting Ex

parte Welch, 519 So. 2d 517, 519 (Ala. 1987)). See also, Hughes v. Gen. Ret. Sys. for

Jefferson Cty., 541 So. 2d 543, 545 (Ala. Civ. App. 1988) (rejecting plaintiff’s

interpretation of retirement statute and holding “Under [plaintiff’s] analysis, Section 12(d)



                                               20
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 21 of 23




renders Section 17 wholly superfluous. This cannot have been the legislature’s intent.”).

At the very least, § 36-27-1 (23) is too imprecise to create an entitlement.

       General principles of statutory construction also undermine plaintiff’s interpretation

of the statute. (Doc. 136) at 47-48. Defendants point to the cannon of noscitur a sociis—

or interpreting ambiguous words by looking to those around it—to show that the phrase

“crime investigator” refers to a specific job classification, rather than a general description

of duties. This method of statutory construction has been viewed favorably in this Circuit.

In re Wild, 955 F.3d 1196, 1208 (11th Cir. 2020). It is undisputed that “highway

patrolman” and “beverage control agent” were both specific job classifications. The Court

agrees with defendants that construing “crime investigator” as a general descriptive term

alongside two terms that reference specific job classifications would create a redundancy

because highway patrolmen and beverage control agents also investigate crimes. For all

of these reasons, “crime investigator” as used in the statute is a specific former job

classification that is the forerunner of today’s Alabama State Trooper classifications. It is

not a general descriptive term. Id.

        Plaintiff argues that the holding in Honeycutt, combined with the statements from

Major Conner that he would receive State Policeman retirement somehow establishes a

constitutionally-protected property interest. (Doc. 44) at 73-79 (incorporated by ref. (Doc.

143) at 31). This argument fails for the following reasons: First, Honeycutt does not

support plaintiff’s position. In Honeycutt, the Alabama Supreme Court held that a Forest

Ranger was not entitled to disability benefits under the State Policeman retirement plan.

431 So. 2d at 965-966. The Honeycutt plaintiff argued that “the statutory definition of

                                              21
       Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 22 of 23




‘state policeman’ does not require that an individual be actually classified as a highway

patrolman, beverage control agent or crime investigator, but that one merely be ‘approved’

to perform the duties of those classifications.” 431 So. 2d at 965.        The forest ranger

plaintiff argued that “he was ‘approved’ to perform the duties of a ‘crime investigator’ by

virtue of his classification as a Forest Ranger II and a ‘forest law enforcement officer.’”

Id.

       The Alabama Supreme Court rejected this argument and specifically held that, as

here, there was “no evidence or suggestion of the fact that the appellant was ‘approved’ by

the State Personnel Board to perform the duties of a ‘state policeman’ as otherwise required

by § 36-27-1 (23).” Id. at 965. Although the Alabama Supreme Court examined plaintiff’s

actual job duties and found them to be primarily forestry and not law enforcement, the lack

of Personnel Board approval undergirds its holding in Honeycutt. Id. The Alabama

Supreme Court has never squarely held that a non-Trooper law enforcement officer who

investigates crimes as his primary duty is automatically entitled to State Policeman

retirement, and Honeycutt certainly does not grant plaintiff here a property right.

       Second, Major Conner is not the State Personnel Board, and his statements do not

bind the Board. A promise from a State official who is without power to grant the benefit

promised does not create a property interest. A legitimate claim of entitlement, as opposed

to a unilateral expectation per the Roth standard, means a clear legal right to the benefit at

issue. Section 36-27-1 (23) does not afford plaintiff this degree of certainty, nor does

Honeycutt, nor Major Conner’s promises. Plaintiff’s arguments show at best a hope that

he might somehow qualify for the State’s best retirement, not a clear legal entitlement to

                                             22
      Case 2:15-cv-00697-SMD Document 173 Filed 07/28/20 Page 23 of 23




it. Accordingly, because he lacks a constitutionally-protected property interest in State

Policeman retirement, plaintiff has failed to establish a procedural due process claim under

either the United States or Alabama constitutions. Ex parte DBI, Inc., 23 So. 3d 635, 643

(Ala. 2009) (the Alabama Supreme Court “has interpreted the due process guaranteed

under the Alabama Constitution to be coextensive with the due process guaranteed under

the United States Constitution”) (internal quotes and citation omitted).

       VI.    CONCLUSION

       For the above-stated reasons, defendants’ motion for summary judgment (Doc. 129)

is GRANTED and plaintiff’s motion for summary judgment (Doc. 128) is DENIED.

Plaintiff’s claims are DISMISSED in their entirety WITH PREJUDICE. A separate

judgment shall issue.



       Done this 28th day of July, 2020.


                                   /s/ Stephen M. Doyle
                                   UNITED STATES MAGISTRATE JUDGE




                                            23
